COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Beales and Decker
UNPUBLISHED


              Argued by teleconference


              RAYMOND NATHANIEL MARTIN
                                                                                MEMORANDUM OPINION* BY
              v.        Record No. 1793-13-1                                   JUDGE ROBERT J. HUMPHREYS
                                                                                      APRIL 7, 2015
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                                  John W. Brown, Judge

                                  (Stephanie G. Johnson; Stephanie G. Johnson, P.C., on brief), for
                                  appellant. Appellant submitting on brief.

                                  Susan Baumgartner, Assistant Attorney General (Mark R. Herring,
                                  Attorney General, on brief), for appellee.


                        Raymond Nathaniel Martin (“Martin”) appeals his conviction by the Circuit Court of the

              City of Chesapeake (the “trial court”) for failure to return bailed property in violation of Code

              § 18.2-117, based upon Martin’s failure to comply with the terms of his plea agreement.

              Martin’s single assignment of error alleges the trial court erred in denying his motion to

              withdraw his guilty plea because Martin was denied his Sixth Amendment right to effective

              counsel, pursuant to Padilla v. Kentucky, 559 U.S. 356 (2010). For the following reasons, we

              find Martin’s argument is procedurally barred and therefore do not to reach the merits of his

              appeal.

                        To the extent Martin claims ineffective assistance of counsel, this claim is “not

              reviewable on direct appeal and thus can be raised only in a habeas corpus proceeding.” Sigmon

              v. Dir. of the Dep’t of Corr., 285 Va. 526, 533, 739 S.E.2d 905, 908 (2013). Accordingly, we

                        *
                            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
find that Martin’s argument relating to ineffective assistance of counsel is not properly before

this Court.

       Additionally, Martin’s assignment of error was not preserved below and, consequently, is

waived. Rule 5A:18 states that no ruling of the trial court “will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except

for good cause shown or to enable the Court of Appeals to attain the ends of justice.” “The main

purpose of requiring timely specific objections is to afford the trial court an opportunity to rule

intelligently on the issues presented, thus avoiding unnecessary appeals and reversals.”

Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991) (citation omitted).

       Martin argues on appeal that the trial court “erred in denying the motion to withdraw the

Appellant’s guilty plea and withdraw from the Appellant’s plea agreement.” This phrasing

presumes that the issue of whether to allow Martin to withdraw his guilty plea was ever before

the trial court. However, Martin never moved to withdraw his guilty plea, either orally or in

writing. At the first scheduled sentencing hearing on April 12, 2012, Martin’s new counsel,

Mr. Hugh E. Black, III (“Mr. Black”) informed the trial court that Martin’s previous counsel,

Ms. Heather B. Crook (“Ms. Crook”), had failed to advise appellant of the ramifications of his

guilty plea on his immigration status and requested a continuance to further investigate that

issue. At the next court date on September 27, 2012, Mr. Black requested an evidentiary

hearing, explaining: “I think that based on Padilla v. Kentucky, the holding of the United State

Supreme Court, Mr. Martin would be entitled to ask that he be allowed to withdraw his guilty

plea and set this back down for trial.” (Emphasis added).

       Despite Martin’s failure to actually move to withdraw his guilty plea, the trial court held

an evidentiary hearing on December 12, 2012 for the limited purpose of determining whether

Ms. Crook had properly advised Martin of the ramifications of a guilty plea on his immigration

                                                -2-
status. Martin waived attorney-client privilege only to the issue of immigration discussions,

despite the trial court’s warning that a limited waiver would prevent an examination into all the

issues that would be raised if Martin ultimately moved to withdraw his guilty plea. To clarify the

purpose of the hearing, the prosecutor stated, “Judge, to be clear, I don’t think that [Martin’s

counsel] is making this motion to withdraw the guilty plea. . . . I think he is focusing solely on

the Padilla issue.” Martin’s counsel responded, “Correct, Judge.”

       After hearing testimony from Ms. Crook and Martin, the trial court asked Martin to

clarify the purpose of his motion. Mr. Black replied,

               [T]o allow the defendant, Judge—the court to vacate the
               defendant’s conviction at this point. . . . Because of Padilla v.
               Kentucky. The Supreme Court holding says: To satisfy this
               responsibility, we now hold that counsel must inform—in this case
               a female—her client whether his plea carries risk of deportation.
               That is the holding when you summarize Padilla v. Kentucky.
               That is what the Supreme Court said they must be told. They use
               the word “must.”

The sentencing order noted that an evidentiary hearing had been held pursuant to Martin’s

motion “to investigate the possible impact of Padilla v. Kentucky on the defendant’s plea.” At

no point did Martin suggest to the trial court that he sought to withdraw his guilty plea. Instead,

his counsel clarified that he only sought a narrow ruling under Padilla, which pertains to

ineffective assistance of counsel in the context of a defendant’s immigration status and does not

address the issue of withdrawing a guilty plea. Because there was no motion to withdraw

Martin’s guilty plea before the trial court, “there is no ruling for us to review.” See Fisher v.

Commonwealth, 16 Va. App. 447, 454, 431 S.E.2d 886, 890 (1993) (citations omitted). For the

first time on appeal, Martin requests this Court to permit him to withdraw his guilty plea. This

request has come far too late and in the wrong forum. Accordingly, we find that Martin’s appeal

is procedurally barred and therefore affirm the judgment of the trial court.

                                                                                           Affirmed.
                                                -3-